DETAILED ACTION
This non-final action is in response to RCE filed on April 26, 2022. In this RCE, claims 1, 8 and 15 have been amended. Claims 1-6, 8-13, and 15-19 are pending, with claims 1, 8 and 15 being independent. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claim Objections
The objections have been withdrawn in view of amended claims.
Rejections Under 35 U.S.C. §103
Applicants’ arguments, with regards to limitations “processor circuitry to determine, using the network activity monitoring system of the media monitoring entity, whether the hardware address has been previously identified based on a mapping table, the mapping table used to translate the identification data determined using the organizationally unique identifier into a device name associated with the media device” of claims 1, 8 and 15, have been fully considered but they are not persuasive.
In the response filed April 26, 2020, applicant argues in substance that:
Besehanic/Kerkes/Branca combination fails to teach or suggest processor circuitry to determine, using the network activity monitoring system of the media monitoring entity, whether the hardware address has been previously identified based on a mapping table, the mapping table used to translate the identification data determined using the organizationally unique identifier into a device name associated with the media device (remark pages 9-10).
Examiner respectfully disagreed. Besehanic teaches processor circuitry to determine, using the network activity monitoring system of the media monitoring entity, whether the hardware address has been previously identified based on a mapping table, the mapping table used to translate identification data determined using the organizationally unique identifier into a device name associated with the media device. In particular, Besehanic teaches communications analyzer 540 of the network activity measurement system 110 [network activity monitoring system of the media monitoring entity] determines a device identifier by performing a lookup in the MAC address to device identifier table 402 [mapping table] in order to determine whether a device identifier can be resolved [previously identified] based on the MAC address (Besehanic Fig. 5 and para. [0088]). Besehanic also teaches that the MAC address is parsed to identify an OUI of the MAC address which is used to identify a make and/or model of the media device (Besehanic para. [0090]). Besehanic’s table 402 (Figure 4B) shows device identifier containing make/model of a device (e.g., PANELIST0001 PLAYSTATION01), which is similar to mapping table 616 in Figure 7B of the examining application, which shows device name PS3.
Applicant’s arguments with respect to new limitation “the mapping table to identify panelist viewing frequency based on the device name” have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8-13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Besehanic (US 2017/0244797, Pub. Date Aug. 24, 2017), in view of Kerkes et al. (US 2018/0124009, Pub. Date May 3, 2018), in view of Haapanen et al. (US 2019/0245785, Pub. Jul. 6 Aug. 8, 2019), and further in view of Matsunaga et al. (US 2019/0132625, Pub. Date May 2, 2019).
As per claim 1, Besehanic discloses an apparatus to facilitate device identification (Besehanic Para. [0018], apparatus, and articles of manufacture disclosed herein identify media devices), the apparatus comprising: 
memory (Besehanic-Para. [0094], a local memory 1013); and 
processor circuitry to execute machine readable instructions (Besehanic Para. [0092], processor platform 1000 capable of executing the instructions of FIGS. 6, 7, 8, and/or 9 to implement the example network activity measurement system 110 of FIGS. 1 and/or 5, and/or the example network communications monitor 180 of FIGS. 1 and/or 4; Besehanic Para. [0093], The processor platform 1000 of the illustrated example includes a processor 1012. The processor 1012 of the illustrated example is hardware) to at least: 
responsive to identifying the network address of the media device (see Besehanic Fig. 6, Determine Internal IP Address Of Network Communication at 620): 
compare a hardware address associated with the network address of the media device to a list of known hardware addresses (see Besehanic Figs. 4A-4B and 6, Look Up Mac Address Based On IP Address at 630 and Determine Device Identifier Based On Mac Address at 640); and
 when the list does not include the hardware address (see Besehanic Fig. 6, NO at block 650, device identifier cannot be resolved based on MAC address), store the hardware address in a data store (see Besehanic Fig. 6, Store Data Identifying Network Communication In Association With Mac Address at 665);
 transmit the hardware address to a network activity monitoring system (see Besehanic Para. [0083], The network communication and the associated MAC address may be transmitted to the network activity measurement system 110 [network activity monitoring system]) operated by a media monitoring entity (Besehanic-Para. [0030], the network activity measurement system (e.g., to an audience measurement such as The Nielsen Company (US), LLC)), the network activity monitoring system to determine if identification data of the media device is known to the network activity monitoring system based on the hardware address (Besehanic-Para. [0088], the communications analyzer 540 determines if a device identifier can be resolved based on the MAC address) and, in response to the network activity monitoring system determining that the identification data is not known to the network activity monitoring system, the network activity monitoring system to obtain the identification data of the media device based on the hardware address (Besehanic Para. [0090], If the device identifier cannot be resolved, the communications analyzer 540 identifies the media device 150 associated with the network communications based on the MAC address (block 960). For example, the communications analyzer may parse the MAC address to identify an OUI of the MAC address. Because the OUI is manufacturer and/or model specific, the communications analyzer 540 can identify a make and/or model of the media device associated with the network communication), 
determine, using the network activity monitoring system of the media monitoring entity, whether the hardware address has been previously identified based on a mapping table (Besehanic Fig. 9 and Para. [0088], the communications analyzer 540 determines if a device identifier can be resolved based on the MAC address (block 930). Such a determination is made by the communications analyzer 540 by performing a lookup in the MAC address to device identifier table 402; see Besehanic Fig. 4B, table 402 comprising a list of MAC addresses), the mapping table used to translate identification data determined using organizationally unique identifier into a device name associated with the media device (Besehanic Para. [0090], If the device identifier cannot be resolved, the communications analyzer 540 identifies the media device 150 associated with the network communications based on the MAC address (block 960). For example, the communications analyzer may parse the MAC address to identify an OUI of the MAC address. Because the OUI is manufacturer and/or model specific, the communications analyzer 540 can identify a make and/or model of the media device associated with the network communication. In a similar regard, the identification of the make and/or model of the media device may be useful when contacting the panelist for inquiring about the newly added device … If the panelist answers in the affirmative, a device identifier indicating that the device is associated with the panelist (e.g., "PANELIST0005 IPAD") may be stored in association with the MAC address of the device in the MAC address to device identifier table 402); and
responsive to obtaining the identifying data from the network activity monitoring system, store the identification data in the data store (Besehanic Para. [0090], a device identifier indicating that the device is associated with the panelist (e.g., "PANELIST0005 IPAD") may be stored in association with the MAC address of the device in the MAC address to device identifier table 402).
Besehanic does not explicitly disclose:
query a Dynamic Host Configuration Protocol server to obtain identify a network address leased to a media device on a network;
the network activity monitoring system to communicate with a device identifying entity to obtain the identification data of the media device based on the hardware address, the media monitoring entity different than the device identifying entity, the identification data of the media device obtained by the device identifying entity parsing the hardware address to identify an organizationally unique identifier, the device identifying entity to identify the device based on the organizationally unique identifier;
the mapping table to identify panelist viewing frequency based on the device name.
Kerkes teaches:
query a Dynamic Host Configuration Protocol server to obtain identify a network address leased to a media device on a network (Kerkes Para. [0054], the example communications analyzer 410 may actively identify addresses in use on the LAN 120 by, for example, scanning a range of IP addresses, querying a DHCP server to identify IP addresses that have been leased);
the network activity monitoring system to communicate with a device identifying entity to obtain the identification data of the media device based on the hardware address (Kerkes Fig. 5 and Para. [0097], the example communications evaluator 540 performs a lookup against the example mapping table 509 stored in the example panelist device data store 507 ... If the MAC address exists in the mapping table 509, the example communications evaluator 540 translates the MAC address into a device identifier by performing a lookup of the device name based on the MAC address using the mapping table 509).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Besehanic in view of Kerkes for query a Dynamic Host Configuration Protocol server to obtain identify a network address leased to a media device on a network; and the network activity monitoring system to communicate with a device identifying entity to obtain the identification data of the media device based on the hardware address.
One of ordinary skill in the art would have been motived because it offers the advantage of identifying network communications of the media devices and determining a device name based on the MAC address (Kerkes Para. [0054, 0097]).
Besehanic-Kerkes does not explicitly disclose:
the media monitoring entity different than the device identifying entity, the identification data of the media device obtained by the device identifying entity parsing the hardware address to identify an organizationally unique identifier, the device identifying entity to identify the device based on the organizationally unique identifier;
the mapping table to identify panelist viewing frequency based on the device name.
Haapanen teaches:
the media monitoring entity different than the device identifying entity (Haapanen Para. [0113], upon receiving a MAC address from a device [media monitoring entity], a server [device identifying entity] extracts an OUI from the MAC address), the identification data of the media device obtained by the device identifying entity parsing the hardware address to identify an organizationally unique identifier (Haapanen Para. [0113], upon receiving a MAC address from a device [media monitoring entity], a server [device identifying entity] extracts an OUI from the MAC address; Haapanen Para. [0142], the network device management server parses the MAC address of the device to determine an OUI included in the MAC address; see Fig. 1A, network device management server 120A different than device (150A-170C)), the device identifying entity to identify the device based on the organizationally unique identifier (Haapanen Para. [0113], upon receiving a MAC address from a device, a server extracts an OUI from the MAC address and compares the extracted OUI with OUIs 490 to determine whether the device was provided by a particular vendor or manufacturer; Haapanen Para. [0121], An OUI is a part of a MAC address, and provides encoded identification of devices that are owned by an organization, a company, or other entity).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Besehanic in view of Haapanen for the media monitoring entity different than the device identifying entity, the identification data of the media device obtained by the device identifying entity parsing the hardware address to identify an organizationally unique identifier, the device identifying entity to identify the device based on the organizationally unique identifier.
One of ordinary skill in the art would have been motived it offers the advantage of determining a particular vendor or manufacture of device (see Haapanen Para. [0113]).
Besehanic-Kerkes-Haapanen does not explicitly disclose:
the mapping table to identify panelist viewing frequency based on the device name.
Matsunaga teaches:
identify panelist viewing frequency based on the device name (Matsunaga para. [0136], the television viewing time (such as viewing minutes) and the viewing frequency are calculated for each of the predetermined identifiers (for example, the device identification information associated with the television 10 such as the Cookie ID and the mobile advertisement ID) used to identify a user using the television viewing log (step ST301)).
Notes: Besehanic (Fig. 4B) teaches the mapping table, but does not explicitly disclose the mapping table to identify panelist viewing frequency based on the device name. Matsunaga (para. [0136]) teaches identify panelist viewing frequency based on the device name.
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Besehanic in view of Matsunaga the mapping table to identify panelist viewing frequency based on the device name.
One of ordinary skill in the art would have been motived it offers the advantage of calculating the viewing frequency of a user (see Matsunaga para. [0136]).

As per claim 2, Besehanic-Kerkes-Haapanen-Matsunaga discloses the apparatus according to claim 1 as set forth above, Besehanic also discloses wherein the processor circuitry is to, in order to identify the hardware address of the media device, perform a lookup of the hardware address using the network address and an address resolution protocol table (see Besehanic-Figs. 4A-4B and 6, Look Up Mac Address Based On IP Address at 630 and Determine Device Identifier Based On Mac Address at 640; Besehanic-Fig. 4A, Address Resolution Protocol (ARP) table 401).

As per claim 3, Besehanic-Kerkes-Haapanen-Matsunaga discloses the method according to claim 1 as set forth above, Besehanic also discloses wherein the processor circuitry is to, store, when the list does not include the hardware address (see Besehanic-Fig. 6, NO at block 650, device identifier cannot be resolved based on MAC address), the hardware address in the data store (see Besehanic-Fig. 6, Store Data Identifying Network Communication In Association With Mac Address at 665) with an indicator that the hardware address is unknown (see Besehanic-Fig. 6, when the device identifier cannot be resolved based on MAC address at 665, it indicates that the MAC address is unknown).

As per claim 4, Besehanic-Kerkes-Haapanen-Matsunaga discloses the apparatus according to claim 1 as set forth above, Besehanic also discloses wherein the processor circuitry is to receive network communications from a local area network (Besehanic Para. [0049], the network communicator 410 receives network communications (e.g., HTTP requests, etc.) from the network gateway 145, the media devices 150, and/or the modem 143; Besehanic Para. [0041], network gateway 145 hosts a LAN for the media exposure measurement location 140), the network communications including the network address (Besehanic-Para. [0073], the communications processor 410 then determines the internal IP address of the media device involved in the network communication).

As per claim 5, Besehanic-Kerkes-Haapanen-Matsunaga discloses the apparatus according to claim 4 as set forth above, Besehanic also discloses wherein the processor circuitry is to identify the network address from the network communications received by a network communicator (Besehanic Para. [0050], the communications processor 410 of the illustrated example of FIG. 4 inspects network communications received by the network communicator 405; Besehanic Para. [0073], The communications processor 410 then determines the internal IP address of the media device involved in the network communication (block 620)).

As per claim 6, Besehanic-Kerkes-Haapanen-Matsunaga discloses the apparatus according to claim 1 as set forth above, Besehanic also discloses wherein the processor circuitry is located in a media exposure measurement location (see Besehanic-Fig. 1 and Para. [0030], The network communications monitor is installed at the media exposure measurement location).

Claims 8-10 and 13 are computer readable medium claims reciting similar subject matter to those recited in the apparatus claims 1-3 and 6 respectively, and are rejected under similar rationale.

As per claim 11, Besehanic-Kerkes-Haapanen-Matsunaga discloses the non-transitory computer readable medium according to claim 8 as set forth above, Besehanic also discloses wherein the instructions, when executed, cause the at least one processor to monitor network communications from a local area network (Besehanic Para. [0047], the network communications monitor 180 monitors communications between the network gateway 145 and the media devices 150; Besehanic Para. [0041], network gateway 145 hosts a LAN for the media exposure measurement location 140), the network communications including the network address (Besehanic-Para. [0073], the communications processor 410 then determines the internal IP address of the media device involved in the network communication).

As per claim 12, Besehanic-Kerkes-Haapanen-Matsunaga discloses the non-transitory computer readable medium according to claim 11 as set forth above, Besehanic also discloses wherein the instructions, when executed, cause the at least one processor to identify the network address from the network communications monitored by a network communicator (Besehanic-Para. [0050], the communications processor 410 of the illustrated example of FIG. 4 inspects network communications received by the network communicator 405; Besehanic-Para. [0073] The communications processor 410 then determines the internal IP address of the media device involved in the network communication (block 620)).

Claims 15-19 are method claims reciting similar subject matter to those recited in the apparatus claims 1-5 respectively, and are rejected under similar rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Marchese (US 2007/0237141) Network Device Detection, Identification, And Management;
S. et al. (US 2010/0248627) Identification Of Make And Model Of Communication Devices Over Bluetooth Protocol;
Brindza (US 9,119,070) Method And System For Detecting Unauthorized Wireless Devices;
Bush et al. (US 2009/0019141) Network Management.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH NGUYEN whose telephone number is (571)272-4487. The examiner can normally be reached Monday-Friday: 7:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMAL B DIVECHA can be reached on (571)272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VINH NGUYEN/Examiner, Art Unit 2453                                                                                                                                                                                                        
/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453